-,, ..... _
                                                                   U.S. Department of Justic
                                                                                                   1
                                                                                                    t f!ik!=-J?,bE
                                                                                               US OISTR\CT COURT ro,N.Y.

                                                                   United States Attorney*     ~tP        U3 2019     *
                                                                   Eastern District ofNew York
                                                                                               BH
                                                                                                    OOKLYN OFFICE
              DCP:MEB/HDM                                          271 Cadman Plaza East
              F. #20 l 6R00695                                     Brooklyn, New York 1120 I



                                                                   September 3, 2019
              By Hand

              The Honorable William F. Kuntz, II
              United States District Court Judge
              Eastern District of New York
              225 Cadman Plaza East
              Brooklyn, NY 11201

                             Re:    United States v. Jean Boustani et al.
                                    Criminal Docket No. 18-681 (S-1) {WFK)

              Dear Judge Kuntz:

                              On July 19, 2019, the defendant Andrew Pearse pied guilty pursuant to an
              agreement with the government to Count One of the original indictment in this case, Conspiracy
              to Commit Wire Fraud. The Court ordered the defendant's release on conditions, including two
              conditions that were ordered to begin on September 3, 2019, specifically, that Mr. Pearse's travel
              be restricted to the Eastern District of New York and the Southern District of New York, and that
              Mr. Pearse consent to electronic monitoring (the "September 20 l 9 Conditions"). ECF No. 117
              (Minute Entry); July 19, 2019 Tr. at 34. Although the defendant and his counsel are ready to '
              travel from the United Kingdom to New York City and had purchased plane tickets to do so, the
              government learned this morning that unfortunately, despite the best efforts of the Federal      '
              Bureau of Investigation, the government has not yet received the visa required to permit the
              defendant's travel and entry into the United States. In order to permit time for the visa to be
              approved, the government respectfully requests that the September 2019 Conditions be ordered
              to take effect on Friday, September 6, 2019. The government apologizes to the Court for the
              delay, and notes that the delay was not the fault of any action or failure to act by the defendant.
?-~--•,   .•




                             Further, the defendant has been in compliance with his bail conditions since his
               release. The government has contacted defendant's counsel, who joins the government's
               application.


                                                                   Respectfully submitted,

                                                                   RICHARD P. DONOGHUE
                                                                   United States Attorney

                                                            By:               Isl
                                                                   Mark E. Bini
                                                                   Hirai D. Mehta
                                                                   Assistant U.S. Attorneys
                                                                   (718) 254-8761 (Bini)

               cc:    Lisa Cahill, Esq.
                      Robert Long III, U.S. Pretrial Services Officer (via email)




                                                             s/WFK




                                                               2
